Citation Nr: 0019353	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
left ear hearing loss, currently evaluated as non-
compensable.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1977 to 
December 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  



FINDING OF FACT

The medical evidence demonstrates for VA rating purposes that 
the veteran has no worse than level I hearing acuity in his 
nonservice-connected right ear and level III hearing acuity 
in his service-connected left ear.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected left ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.87 including 
Diagnostic Code 6100, 6101 (1998); 38 C.F.R. §§ 3.102, 4.7, 
4.85 including Diagnostic Code 6100, 6101 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that his service-connected 
left ear hearing loss is more severe than is currently 
represented the by the noncompensable rating assigned.  
Specifically, the veteran asserts that a VA doctor diagnosed 
his hearing loss as severe enough to prescribe a hearing aid, 
and as such, an increased rating of the service-connected 
left ear hearing loss is warranted.  

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The veteran's service-connected left ear hearing disability 
is currently evaluated as noncompensably disabling.  In 
October 1998, the veteran reported a decrease of hearing in 
the left ear for the past 10 to 15 years, with no recent 
change.  The veteran had no tinnitus o vertigo or ear trauma 
of note.  Tympanic membranes were clear.  Diagnosis was that 
of sensorineural hearing loss, asymmetric  

The results of VA audiometric testing and evaluation in 
October 1998 reported pure tone air conduction thresholds as 
being 20, 25, 50 and 45 decibels in the right ear at 1000, 
2000, 3000 and 4000 hertz, respectively.  Like measurements 
of the left ear were those of 20, 35, 60 and 75 decibels.  
The average of the pure-tone thresholds of the right ear was 
35 decibels, while the average on the left was to noted to 
more nearly approximate that of 48 decibels. A speech 
discrimination score of 92 percent was recorded for the right 
ear, and a speech discrimination score of 88 percent was 
recorded for the left ear.  

The veteran underwent an magnetic resonance imaging (MRI) of 
the brain in November 1998.  The impression was that of no 
evidence of acoustic neuroma and an essentially normal 
appearing brain.  

The veteran was afforded a VA audiological examination in 
November 1998.  The results of audiometric testing reported 
pure tone air conduction thresholds as being 20, 25, 50 and 
45 decibels in the right ear at 1000, 2000, 3000 and 4000 
hertz, respectively.  Like measurements of the left ear were 
those of 20, 35, 65 and 75 decibels.  The average of the 
pure-tone thresholds of the right ear was 35 decibels, while 
the average on the left was 49 decibels. A speech 
discrimination score of 92 percent was recorded for the right 
ear, and a speech discrimination score of 80 percent was 
recorded for the left ear.  

Tympanograms performed in connection with the VA examination 
were normal in both ears.  The examiner concluded that normal 
hearing was found from 250 Hz through 1000 Hz; and mild to 
severe sensorineural hearing loss was found at 2000 Hz to 
8000 Hz.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed. The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
further notes that as the differences between the former 
criteria and the revised criteria for disabilities such as 
the one on appeal are relatively minor, the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second. 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI, profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, hearing acuity of the 
nonservice-connected ear is considered to be normal for 
rating purposes, and as such, is assigned a numeric 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f) 
(1999).  

In such situations, it is pertinent to note in this case that 
a maximum 10 percent evaluation is warranted only where 
hearing in the service-connected ear is at level X or XI.  38 
U.S.C.A. § 1160(a); 38 C.F.R. § 3.383, 4.85, Codes 6100 to 
6110 (1999).  

When both the old and the new rating criteria are applied to 
the results of the veteran's November 1998 audiometric test, 
a numeric score of I is for application by regulation for the 
nonservice-connected right ear and a numeric score of III for 
the left ear is obtained by VA audiometric testing.  Table 
VII of § 4.87 (1998) and Table VII of § 4.85 (1999) provide 
for the assignment of a noncompensable evaluation under 
Diagnostic Code 6100 when the veteran has these numeric 
scores.  

According to the regulations, in order to warrant a 
compensable rating for the service-connected unilateral 
hearing disability, the veteran's left ear hearing itself 
would have to be severe enough to obtain a numeric 
designation of at least X under Table VII of § 4.87 (1998) 
and/or Table VII of § 4.85 (1999).  

Consequently, an increased evaluation for the service-
connected left ear hearing disability is not warranted under 
the provisions of the rating schedule as the preponderance of 
the evidence is against the claim.  



ORDER

An increased (compensable) rating for the service-connected 
left ear hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

